DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sixth level shift part of Claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Signal Level Shift Conversion Circuit for Display Driver and Display Device Converting Input Voltage Signal at Synchronized Timing.
Claim Objections
Claims 1-2 and 7-8 are objected to because of the following informalities:
As per claim 1, the limitation “a second level shift part that generates a signal” should be “a second level shift part that generates a voltage signal”, “a third level shift part that outputs a signal” should be “a third level shift part that outputs a voltage signal”.
As per claim 2, the limitation “a fourth level shift part that generates a signal” should be “a fourth level shift part that generates a voltage signal”, “a fifth level shift part that outputs a signal” should be “a fifth level shift part that outputs a voltage signal”.
As per claim 7, the limitation “which is constituted by transistors each having a withstand voltage lower than a voltage difference between the third power supply voltage of a first polarity and the fourth power supply voltage of a second polarity” should be “which is constituted by transistors each having a withstand voltage lower than a voltage difference between the third power supply voltage of the first polarity and a fourth power supply voltage of a second polarity”.
As per claim 8, the limitation “a second level shift part that generates a signal” should be “a second level shift part that generates a voltage signal”, “a third level shift part that outputs a signal” should be “a third level shift part that outputs a voltage signal”, “a fifth level shift part that generates a signal” should be “a fifth level shift part that generates a voltage signal”, “a sixth level shift part that outputs a signal” should be “a sixth level shift part that outputs a voltage signal”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 1-6, 8-10 and 14-16, the claim limitation “first level shift part” (Claims 1-4 and 8), “second level shift part” (Claims 1, 3-6 and 8), “third level shift part” (Claims 1, 3-6 and 8), “fourth level shift part” (Claims 2, 4-6 and 8), “fifth level shift part” (Claims 2, 4-6 and 8), “sixth level shift part” (Claim 8), “output part” (Claim 9), “first output part” (Claim 10), “second output part” (Claim 10), “control part” (Claim 9), “first control part” (Claim 10), “second control part” (Claim 10), “signal level conversion part” (Claim 9-10 and 14-16), “decoder part” (Claims 14-16) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “part” coupled with functional language “generates a voltage signal obtained by converting the amplitude of the input voltage signal”, “generates a signal obtained by converting the amplitude of the voltage signal into an amplitude between the reference power supply voltage”, “outputs a signal obtained by converting the amplitude of the first polarity voltage signal”, “generates a signal obtained by converting the amplitude of the voltage signal generated by the first level shift part”, “outputs a signal obtained by converting the amplitude of the second polarity voltage signal”, “outputs a signal obtained by converting the amplitude of the second polarity voltage signal”, “receives a high voltage input signal of a first polarity and outputs the first polarity drive voltage signal”, “causes a high voltage output control signal of a second polarity for performing on-and-off control on the first conductivity type transistor switch”, “converts each of the high voltage signal of a positive polarity and the high voltage signal of a negative polarity for each piece of pixel data” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6, 8-10 and 14-16 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 3 and paragraph 0055 discloses “first level shift part 10” as includes PMOS transistors Q1 and Q2 that receive the power supply voltage VDD1H of a first polarity (a positive polarity) at each source and NMOS transistors Q3 and Q4.
Figure 3 and paragraph 0058 discloses “second level shift part 20” as includes inverters I2 and I3 connected in series. 
Figure 3 and paragraph 0062 discloses “third level shift part 30” as includes PMOS transistors Q5 and Q6 that receive the power supply voltage VDD2H of a first polarity (a positive polarity) at each source and NMOS transistors Q7 and Q8.
Figure 3 and paragraph 0060 discloses “fourth level shift part 40” as includes inverters I4 and I5 connected in series.
Figure 3 and paragraph 0065 discloses “fifth level shift part 50” as includes PMOS transistors Q9 and Q10 that receive the reference power supply voltage VGND at each source and NMOS transistors Q11 and Q12.
Paragraph 0016 discloses “sixth level shift part” as outputs a signal obtained by converting the amplitude of the second polarity voltage signal into an amplitude between a fourth power supply voltage of a second polarity of which a voltage difference from the reference power supply voltage is larger than that of the second power supply voltage and the reference power supply voltage as a high voltage signal of a second polarity with no disclosure of any adequate structure to perform the claimed function of outputs a signal obtained by converting the amplitude of the second polarity voltage signal into an amplitude between a fourth power supply voltage of a second polarity of which a voltage difference from the reference power supply voltage is larger than that of the second power supply voltage and the reference power supply voltage as a high voltage signal of a second polarity.
Figures 4 and 5 and paragraphs 0072 and 0092 discloses “output part” as “positive polarity signal output part 111” includes an amplifier 131 and switches 132 and 133.
Figures 4 and 5 and paragraphs 0089 and 0092 discloses “first output part 111” as includes an amplifier 131 and switches 132 and 133.
Figures 4 and 5 and paragraphs 0089 and 0093 discloses “second output part 121” as includes an amplifier 141 and switches 142 and 143.
Figures 4 and 5 and paragraphs 0072 and 0092 discloses “control part” as “positive polarity output SW control part 112” includes a changeover switch 112 constituted by an inverter. 
Figures 4 and 5 and paragraphs 0072 and 0092 discloses “first control part 111” as “positive polarity output SW control part 112” includes a changeover switch 112 constituted by an inverter. 
Figures 4 and 5 and paragraphs 0089 and 0094 discloses “second control part 122” as includes a changeover switch 122 is constituted by an inverter.
Figures 4 and 5 and paragraphs 0072-0073 discloses “signal level conversion part 100_2” as includes the signal level conversion circuit shown in Fig. 1 (Fig. 3), Fig. 2A, and Fig. 2B as a system constituted by a plurality of circuits (100A, 100B, 100C, and 100D in Fig. 4).
Figure 8 and paragraphs 0123 and 0132 discloses “decoder part 900” as constituted by transistors each having the element withstand voltage lower than the drive voltage range (VDD2L to VDD2H) of a positive polarity and a negative polarity.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a sixth level shift part that outputs a signal obtained by converting the amplitude of the second polarity voltage signal into an amplitude between a fourth power supply voltage of a second polarity of which a voltage difference from the reference power supply voltage is larger than that of the second power supply voltage and the reference power supply voltage as a high voltage signal of a second polarity” as recited in Claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function of outputs a signal obtained by converting the amplitude of the second polarity voltage signal into an amplitude between a fourth power supply voltage of a second polarity of which a voltage difference from the reference power supply voltage is larger than that of the second power supply voltage and the reference power supply voltage as a high voltage signal of a second polarity. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recites the limitation of “a conductivity type of a transistor constituting the second level shift part is replaced” and “a conductivity type of a transistor constituting the third level shift part is replaced”. However, the specification make no disclosure and it is not known what ‘replaces’ the conductivity type of the transistor constituting the second level shift part and what ‘replaces’ the conductivity type of the transistor constituting the third level shift part.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20120313685).
As per claim 1, Kim discloses a signal level conversion circuit (Fig. 2, #1000’) that level-shifts an amplitude of an input voltage signal ([0053]), comprising:
a first level shift part (#100) that generates a voltage signal obtained by converting the amplitude of the input voltage signal into an amplitude between a first power supply voltage (i.e., 5 V) having a first polarity (i.e., first polarity of positive 5 V) with respect to a predetermined reference power supply voltage (i.e., predetermined reference power supply voltage of a ground voltage) and a second power supply (i.e., 0 V) voltage of a second polarity (i.e., second polarity of negative 5 V) having a polarity (i.e., a polarity of negative 5 V) opposite to the first polarity (i.e., first polarity of positive 5 V) with respect to the reference power supply voltage (i.e., ground voltage; [0066]; [0071]; [0074]);
a second level shift part (#200) that generates a signal obtained by converting the amplitude of the voltage signal into an amplitude between the reference power supply voltage (i.e., ground voltage) and the first power supply voltage (i.e., 5 V) as a first polarity voltage signal ([0061]; [0083]); and
a third level shift part (#300) that outputs a signal obtained by converting the amplitude of the first polarity voltage signal into an amplitude between a third power supply voltage (i.e., 10 V) of a first polarity of which a voltage difference from the reference power supply voltage (i.e., ground voltage) is larger than that of the first power supply voltage (i.e., 5V) and the reference power supply voltage as a high voltage signal of a first polarity ([0061]; [0085]; [0089]).
As per claim 2, Kim discloses the signal level conversion circuit according to claim 1, further comprising:
a fourth level shift part that generates a signal obtained by converting the amplitude of the voltage signal generated by the first level shift part (#100) into an amplitude between the reference power supply voltage (i.e., ground voltage) and the second power supply voltage (i.e., 0 V) as a second polarity voltage signal ([0062]; [0090]; where a fourth level shift part is inherently present); and
a fifth level shift part that outputs a signal obtained by converting the amplitude of the second polarity voltage signal into an amplitude between a fourth power supply voltage (i.e. 10 V) of a second polarity of which a voltage difference from the reference power supply voltage (i.e., ground voltage) is larger than that of the second power supply voltage (i.e., 0 V) and the reference power supply voltage as a high voltage signal of a second polarity ([0062]; [0085]; [0089]; where a fifth level shift part is inherently present).
Allowable Subject Matter
Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a signal level conversion circuit that level-shifts an amplitude of an input voltage signal comprising a first level shift part, a second level shift part and a third level shift part does not teach or fairly suggest the first level shift part is supplied with the first power supply voltage of a first polarity and the second power supply voltage of a second polarity, receives one or both of the input voltage signal and a complementary signal of the input voltage signal, and generates first and second voltage signals obtained by converting the input voltage signal or the complementary signal of the input voltage signal into an amplitude between the first power supply voltage and the second power supply voltage, wherein the second level shift part is supplied with the first power supply voltage and the reference power supply voltage, receives one of the first and second voltage signals, and generates a signal obtained by converting the one voltage signal into an amplitude between the first power supply voltage and the reference power supply voltage as the first polarity voltage signal, and wherein the third level shift part is supplied with the third power supply voltage of a first polarity and the reference power supply voltage, receives one or both of the first polarity voltage signal and a complementary signal of the first polarity voltage signal, and generates at least one of two mutually complementary signals obtained by converting the first polarity voltage signal into an amplitude between the third power supply voltage and the reference power supply voltage as the high voltage signal of a first polarity, the first level shift part is supplied with the first power supply voltage of a first polarity and the second power supply voltage of a second polarity, receives one or both of the input voltage signal and a complementary signal of the input voltage signal, and generates first and second voltage signals obtained by converting the input voltage signal or the complementary signal of the input voltage signal into an amplitude between the first power supply voltage and the second power supply voltage, wherein the second level shift part is supplied with the first power supply voltage and the reference power supply voltage, receives one of the first and second voltage signals, and generates a signal obtained by converting the one voltage signal into an amplitude between the first power supply voltage and the reference power supply voltage as the first polarity voltage signal, wherein the third level shift part is supplied with the third power supply voltage of a first polarity and the reference power supply voltage, receives one or both of the first polarity voltage signal and a complementary signal of the first polarity voltage signal, and generates at least one of two mutually complementary signals obtained by converting the first polarity voltage signal into an amplitude between the third power supply voltage and the reference power supply voltage as the high voltage signal of a first polarity, wherein the fourth level shift part is supplied with the second power supply voltage and the reference power supply voltage, receives another of the first and second voltage signals, and generates a signal obtained by converting the other voltage signal into an amplitude between the second power supply voltage and the reference power supply voltage as the second polarity voltage signal, and wherein the fifth level shift part is supplied with the fourth power supply voltage of a second polarity and the reference power supply voltage, receives one or both of the second polarity voltage signal and a complementary signal of the second polarity voltage signal, and generates at least one of two mutually complementary signals obtained by converting the second polarity voltage signal into an amplitude between the fourth power supply voltage and the reference power supply voltage as the high voltage signal of a second polarity, the signal level conversion circuit is constituted by transistors each having a withstand voltage lower than a voltage difference between the third power supply voltage of a first polarity and the fourth power supply voltage of a second polarity.
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of a drive circuit of which a drive timing is controlled based on a low voltage control signal group and which outputs a high voltage first polarity drive voltage signal having a first polarity with respect to a predetermined reference power supply voltage from an output terminal during load drive does not teach or fairly suggest an output part that receives a high voltage input signal of a first polarity and outputs the first polarity drive voltage signal obtained by amplifying the high voltage input signal of a first polarity to a first node according to a high voltage control signal of a first polarity; a first conductivity type transistor switch which causes a voltage of the first node to be supplied to the output terminal when the first conductivity type transistor switch is in an on state and cuts off a connection between the first node and the output terminal when the first conductivity type transistor switch is in an off state; a control part that causes a high voltage output control signal of a second polarity for performing on-and-off control on the first conductivity type transistor switch to be supplied to a control end of the first conductivity type transistor switch according to a high voltage control signal having a second polarity with respect to the reference power supply voltage; and a signal level conversion part that includes first and second signal level conversion circuits, wherein the first signal level conversion circuit supplies a signal generated by once converting an amplitude of a first control signal of the low voltage control signal group into an amplitude between a first power supply voltage of a first polarity and a second power supply voltage of a second polarity and then by converting the once converted amplitude of the first control signal into an amplitude between a third power supply voltage of a first polarity of which a voltage difference from the reference power supply voltage is larger than that of the first power supply voltage and the reference power supply voltage to the output part as the first high voltage control signal of a first polarity, and wherein the second signal level conversion circuit supplies a signal generated by once converting an amplitude of a second control signal of the low voltage control signal group into an amplitude between the first power supply voltage of a first polarity and the second power supply voltage of a second polarity and then by converting the once converted amplitude of the second control signal into an amplitude between a fourth power supply voltage of a second polarity of which a voltage difference from the reference power supply voltage is larger than that of the second power supply voltage and the reference power supply voltage to the control part as the first high voltage control signal of a second polarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622